DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 15 is objected to because of the following informalities:  In line 5, it appears “the a stator” is a typo and should read “the stator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner side" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inner side" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer side" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first outer side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "the component" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the end faces" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the housing shells" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the outer side" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
IN CLAIM 15, the language “the end faces and passes through the housing shells” is confusing because there is no introduction of “end faces” in context to the rest of the claim. The end faces are randomly introduced and it is unclear what “the end faces” are a part of (end faces of what structural element)?  The examiner understands that the end faces are referencing the housing end faces based on the specification, but the language in claim 15 does not clarify this feature.  The “end faces” are randomly placed in the claim and provide no reference to what they are associated with?  
Regarding the “housing shells”, the claim is unclear on how or where the “housing shells” fit into the rest of the claim and where they are on the device based on the generic claiming of the “housing shells”.  Once again, the examiner understands that the “housing shells” are within the housing based on the specification, but the claim language does not clarify where the “housing shells” are and how they fit into the rest of the claim and where they are located. The “housing shells” are randomly placed in the claim and provide no reference to what they are associated with?   
Claim 16 recites the limitation "the covering element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the processor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the end faces" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the housing shells" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
	IN CLAIM 19, the language “the end faces and passes through the housing shells” is confusing because there is no introduction of “end faces” in context to the rest of the claim. The end faces are randomly introduced and it is unclear what “the end faces” are a part of (end faces 
Regarding the “housing shells”, the claim is unclear on how or where the “housing shells” fit into the rest of the claim and where they are on the device based on the generic claiming of the “housing shells”.  Once again, the examiner understands that the “housing shells” are within the housing based on the specification, but the claim language does not clarify where the “housing shells” are and how they fit into the rest of the claim and where they are located. The “housing shells” are randomly placed in the claim and provide no reference to what they are associated with?   

Allowable Subject Matter
5.	Claims 1, 15, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

6.	Claims 2-14 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915.  The examiner can normally be reached on M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        


DAH
January 21, 2021